—In a negligence action to recover damages for personal injuries, the defendant Budget Rent-A-Car, Inc., appeals from an order of the Supreme Court, Kings County (Yoswein, J.), dated August 18, 1995, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
Triable issues of fact exist (see, CPLR 3212 [b]) as to whether the appellant is liable for the injuries sustained by the plaintiff. Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.